DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DANIEL SULLIVAN,
                              Appellant,

                                    v.

    CITY OF HALLANDALE BEACH FLORIDA, a Florida municipal
                        corporation,
                         Appellee.

                              No. 4D20-1349

                              [June 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 15-21884 CACE.

   Michael Garcia Petit of the Law Office of Michael Garcia Petit, P.A.,
Miramar, for appellant.

   Edward G. Guedes and Michael S. Kantor of Weiss Serota Helfman Cole
& Bierman, P.L., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.